Title: To James Madison from Thomas Jefferson, 12 November 1801
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.Nov. 12. 1801.
Will you give the inclosed a serious revisal, not only as to matter, but diction? Where strictness of grammar does not weaken expression, it should be attended to in complaisance to the purists of New England. But where by small grammatical negligences, the energy of an idea is condensed, or a word stands for a sentence, I hold grammatical rigor in contempt. I will thank you to expedite it, and to consider, as you go along, in the documents promised, which of them go from your office, & to have them prepared in duplicate, with a press copy of one of the duplicates for me.
Genl. Hurd’s commission is still wanting.
The inclosed letter &c. from Read was sent me by mr. Gallatin. I inclose it merely that you may have your eye on the establishment of those agents. Be so good as to return it immediately to mr. Gallatin.
 

   FC (DLC: Jefferson Papers); Tr (MHi). Enclosures not found.


   Jefferson probably enclosed a draft of his first annual message to Congress, 8 Dec. 1801, on which he also sought Gallatin’s comments (Jefferson to Gallatin, 14 Nov. 1801 [DLC: Jefferson Papers]; Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:108–25 and nn.). Similarly in an undated note on an unidentified subject the president sought JM’s advice on style: “Will you be so good as once more to revise this? Altho’ I have not entirely obliterated all the passages which have been thought objectionable, yet I have very much reduced & smoothed them. Still verbal & minor corrections of style or sentiment will be thankfully recieved & made” (ViU).


   See Jefferson to JM, 28 Aug. 1801, and n. 1.


   Jefferson explained to Gallatin that he forwarded Read’s letter to JM “merely to bring the establishment of those agents under his notice. He will return it to you.” James Read had been appointed port collector of Wilmington, North Carolina, in 1790 and two years later was one of the five internal revenue inspectors for the state. In 1798 Adams replaced him as collector with Griffith J. McRee. Though both Nathaniel Macon (North Carolina congressman and subsequently Speaker of the House) and Absalom Tatom (former North Carolina congressman) wrote on his behalf, Gallatin concluded that Read could not be appointed because of laxity in office that had left him still $7,000 in debt to the government (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:37, 102, 267; Macon to Gallatin, 11 Oct. 1801, enclosing Tatom to Macon, 8 Oct. 1801, reproduced in Papers of Gallatin [microfilm ed.], reel 5; Gallatin to Jefferson, 19 Oct. 1801, Jefferson to Gallatin, 12 Nov. 1801 [DLC: Jefferson Papers]).

